17 Mich. App. 388 (1969)
169 N.W.2d 519
PEOPLE
v.
LOGGINS
Docket No. 4,537.
Michigan Court of Appeals.
Decided May 27, 1969.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, and Samuel J. Torina, Chief Appellate Lawyer, for the people.
Alice Brantley Rucker, for defendant on appeal.
BEFORE: R.B. BURNS, P.J., and FITZGERALD and HOLBROOK, JJ.
*389 PER CURIAM:
Defendant, after trial by jury, was convicted June 28, 1967, of felonious assault. CL 1948, § 750.82 (Stat Ann 1962 Rev § 28.277). On appeal it is contended that the prosecution failed to indorse on the information certain alleged res gestae witnesses. It is further contended that the defendant was denied the effective assistance of counsel. The people have filed a motion to affirm the conviction.
An examination of the record fails to indicate that defense counsel presented a motion for the indorsement of any witnesses nor at any time objected to the prosecutor's failure to indorse the witnesses. Moreover, there is no indication that the prosecution knew the identity of the witnesses. The duty of the prosecution to indorse witnesses must necessarily be limited to witnesses whose identity is known. CL 1948, § 767.40 (Stat Ann 1954 Rev § 28.980).
The contention that defendant was denied the effective assistance of counsel is also without merit. People v. Rasmus (1967), 8 Mich. App. 239. It is manifest that the questions presented on appeal are unsubstantial and require no argument or formal submission.
The motion to affirm the defendant's conviction is granted.